February 2, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                        THE CITY OF HOUSTON, Appellant

NO. 14-11-00391-CV                      V.

                          GREGORY SAUCEDA, Appellee
                             ____________________

      This cause, an interlocutory appeal from an order denying appellant’s plea to the
jurisdiction signed April 27, 2011, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED.

      We further order that all costs incurred by reason of this appeal be paid by THE
CITY OF HOUSTON.
      We further order this decision certified below for observance.